Porter, J.,
delivered the opinion of the court. The defendants, citizens of Louisiana and residents of this state, were sued as owners of the steam-boat Washington, for sopplies furnished at Louisville, in the state r -⅞- , Ol xV.€niUCKy,
; They pleaded, First, The general issue; Second, That they only owned one eighth of the boat, and could not be made responsible beyond the share which they had in her. Judgment was given against them for the whole amount, on the ground that the contract was entered into at a place where the coau»o;ii law prevailed.
Whittlesey for the plaintiff, Hennen for the defendants. "
The ease of Carroll vs. Waters arose under a contract entered into in this state, and was decided on the provision in the code respecting particular partnerships. The whole doctrine has been examined in the argument of this ease, but it would be improper to follow the counsel through it, for the cause must be determined on particular grounds. 9 Martin, 500.
It is proved in evidence, that by the laws of Kentucky, where the necessaries were furnished for this boat, part owners of steamboats are responsible for the’ whole of the supplies. This evidence is given without qualification, and has been received without any interrogatories being put to the witnesses; whether it is by the common law or by particular regulations of that state, that one owner can be called on for the whole of the debts contracted on a voyage. As the testimony appears on record, the duty of the court is -ypry simple and plain, and the judgment of the district court must be affirmed, w ith costs.